Citation Nr: 1539578	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  05-110 68	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the Veteran is entitled to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code, after a declaration of rehabilitation.  

2.  Entitlement to a disability rating in excess of 20 percent for osteochondritis of the right knee prior to June 6, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee prior to June 6, 2011.

4.  Entitlement to disability rating in excess of 30 percent for right total knee arthroplasty (previously evaluated as degenerative joint disease of the right knee)  prior to May 22, 2015, and in excess of 60 percent thereafter, exclusive of a period of an assigned temporary total rating from June 6, 2011 to July 31, 2012.

5.  Entitlement to an initial disability rating in excess of 10 percent for right hip iliotibial band syndrome with greater trochanter bursitis.

6.  Entitlement to an initial compensable disability rating for limitation of internal rotation of right hip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to January 1984 and from February 1985 to September 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from numerous rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Indianapolis, Indiana and Louisville, Kentucky.  

A September 2002 rating decision of the Indianapolis RO increased the evaluation of right knee osteochondritis to 20 percent.  An August 2003 rating decision of the Indianapolis RO granted service connection for degenerative joint disease of the right knee and assigned a 10 percent disability rating.  

In a February 2009 decision, the Board, in pertinent part, denied the Veteran's claim of entitlement to increased ratings for right knee osteochondritis and degenerative joint disease of the right knee.  The Veteran appealed the Board's decision only as to the issue of an increased rating for right knee osteochondritis to the Court of Appeals for Veterans Claims (Court). 

An August 2009 rating decision of the Louisville RO denied an increased rating for degenerative joint disease of the right knee and granted service connection for right hip iliotibial band syndrome with greater trochanter bursitis and assigned a 10 percent disability rating.  

In November 2009, the Veteran was denied reentry into a program of rehabilitation services.  

In a December 2010 Memorandum Decision, the Court vacated and remanded the issue of entitlement to an increased rating for right knee osteochondritis to the Board.  

In July 2011, the Board denied an increased rating for right hip iliotibial band syndrome with greater trochanter bursitis and remanded the issues of increased ratings for degenerative joint disease of the right knee and right knee osteochondritis and reentry into a vocational rehabilitation program for further development.  The Veteran appealed the Board's denial of an increased rating for right hip iliotibial band syndrome to the Court.

In a December 2011 rating decision, the Louisville RO granted a temporary total evaluation for right total knee arthroplasty from June 6, 2011 to July 31, 2012.  The RO also assigned a 30 percent evaluation from August 1, 2012, and discontinued the separate 10 and 20 percent evaluations for degenerative joint disease of the right knee and right knee osteochondritis, respectively, effective June 6, 2011.  

In a June 2012 Joint Motion for Remand (JMR), the issue of an increased rating for right hip iliotibial band syndrome was returned to the Board for further action

In February 2013, October 2014, and April 2015, the Board remanded the issues of reentry into a vocational rehabilitation program and increased ratings for right total knee arthroplasty, degenerative joint disease of the right knee and right knee osteochondritis prior to June 6, 2011, and right hip iliotibial band syndrome with greater trochanter bursitis.

A June 2015 rating decision granted service connection for limitation of internal rotation of right hip and assigned a noncompensable evaluation, and increased the evaluation of right total knee arthroplasty to 60 percent disabling, effective May 22, 2015.  The Veteran timely filed a notice of disagreement and substantive appeal with regard to these issues.  

The issue of entitlement to additional vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 6, 2011, the Veteran's degenerative joint disease of the right knee with limited motion manifested as x-ray evidence of arthritis; flexion limited to, at worst, 120 degrees; extension limited to, at worst, 5 degrees; painful motion; and frequent symptoms associated with dislocated semilunar cartilage including pain, crepitus, effusion, clicks and snaps, swelling, and grinding.

2.  Prior to June 6, 2011, the Veteran's right knee osteochondritis manifested as subjective complaints of instability, giving way, and weakness and objective evidence of stability of the right knee.  Severe recurrent subluxation or lateral instability was not shown.

3.  Prior to June 6, 2011, the Veterans right knee disability was also manifested by genu recurvatum with objective evidence of weakness and insecurity in weight-bearing.  

4.  From June 6, 2011, to July 31, 2012, the Veteran's right knee disability was temporarily granted a 100 percent rating due to a total knee arthroscopy.  

5.  From August 1, 2012, to October 22, 2014, the Veteran's right knee disability was manifested by intermediate degrees of residual weakness, pain, or limitation of motion, including subjective complaints of pain and swelling, flexion to 135 degrees and normal extension with no objective evidence of painful motion, and mild effusion.  

6.  Since October 23, 2014, the Veteran's right knee disability has resulted in chronic residuals of a prosthetic knee replacement consisting of severe painful motion and weakness.

7.  For the period since October 23, 2014, the 60 percent rating currently in effect is the maximum schedular rating for service-connected right total knee arthroplasty.

8.  For the period since October 23, 2014, the evidence of record does not show that the Veteran's service-connected right total knee arthroplasty is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

9.  The Veteran's right hip condition has not resulted in limitation of flexion of the thigh to 30 degrees or less, limitation of abduction so that motion is lost beyond 10 degrees, flail joint, impairment of the femur, or ankylosis of the right hip, and the right hip condition is not manifested by any muscular impairment.  


CONCLUSIONS OF LAW

1.  Prior to June 6, 2011, the criteria for a disability rating in excess of 20 percent for right knee osteochondritis, manifested by instability, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2015).

2.  Prior to June 6, 2011, the Board replaces the current 10 percent evaluation of right knee degenerative joint disease with limited motion under Diagnostic Code 5010-5260, with a 20 percent rating for dislocated semilunar cartilage under Diagnostic Code 5258, effective from July 29, 2002.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but no higher, for genu recurvatum of the right knee were met prior to June 6, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5263 (2015).

4.  From August 1, 2012, to October 22, 2014, the criteria for a disability rating in excess of 30 percent for right total knee arthroplasty were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 5256, 5257, 5262 (2015).

5.  From October 23, 2014, the criteria for a 60 percent disability rating, but no higher, for right total knee arthroplasty have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 5256, 5257, 5262 (2015).

7.  The criteria for an initial rating in excess of 10 percent for right hip iliotibial band syndrome with greater trochanter bursitis have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5250, 5251, 5252, 5253, 5254, 5255 (2015).

8.  The criteria for an initial compensable rating for limitation of internal rotation of right hip have not been met for any portion of the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5250, 5251, 5252, 5253, 5254, 5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the issue of an increased rating for a right hip disability arises from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Regarding the claim of entitlement to increased ratings for a right hip disability, the issue arises from the initial award of service connection.  A May 2009 letter, sent prior to the initial favorable decision granting service connection in August 2009, advised the Veteran of the evidence and information necessary to substantiate his claim of entitlement to service connection for a right hip condition, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Finally, regarding the claim of entitlement to increased ratings for a right knee disability, letters sent to the Veteran in September 2002, March 2006, and May 2009 advised him of the evidence and information necessary to substantiate his increased rating claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also included information as to how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  Further, the AOJ inquired about any additional treatment records in June 2015, as directed in the Board's April 2015 remand.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was afforded VA examinations in April 2008, August 2009, August 2011, September 2012, October 2014, and May 2015 to determine the nature and severity of his right knee disability, and in August 2009, March 2013, October 2014, and May 2015 to determine the nature and severity of his right hip disability.  The Board finds that, when taken together, the examinations are adequate in order to evaluate the Veteran's service-connected disabilities as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.

The Board also finds that the most recent examination reports substantially comply with its previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the claim in April 2015 in order to provide the Veteran with new VA examinations.  In its remand directives, the Board asked the VA examiner to specifically address functional impairment and whether there was any muscular impairment.  In May 2015, the Veteran underwent examinations, and the examiner specifically discussed the aforementioned subjects.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

A. Knee Disabilities

Prior to June 6, 2011, the Veteran's right knee disability was assigned a 20 percent disability rating for instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 10 percent disability rating for degenerative joint disease with limited movement pursuant to Diagnostic Code 5010-5260.  From June 6, 2011, to July 31, 2012, the Veteran was assigned a temporary 100 percent evaluation while recovering from a right total knee replacement.  From August 1, 2012, to May 22, 2015, the Veteran's right knee disability was assigned a 30 percent rating under Diagnostic Code 5055, and a 60 percent rating thereafter.  The Veteran contends that higher ratings are warranted for all periods.  

Turning to the evidence of record, a July 2002 VA treatment record shows that the Veteran reported pain in both knees.  On examination, the Veteran had diminished range of movement in both knees.  An x-ray of the right knee revealed bilateral medial compartment degenerative joint disease, left worse than right.

A February 2003 VA treatment record shows that the Veteran's range of motion bilaterally was 0-135.  There was crepitus with motion.  An x-ray showed bilateral tricompartmental knee joint degenerative disease, mild on the right and moderate on the left, and genu varus deformity, slight on the right and moderate on the left.

A March 2003 VA physical therapy note shows that the Veteran reported bilateral knee pain, left greater than right.  The Veteran denied any problems with activities of daily living and reported that he works as a teacher and stands six or more hours wearing cowboy boots the majority of the time.  On examination, the Veteran had normal range of motion and normal strength.

A May 2003 VA radiologic consultation report shows that the length of the Veteran's legs from hip to ankle joint on the right side is 4 mm longer, "but in view of the presence of genu varus deformity with is mild on the right and moderately severe on the left, this leg length discrepancy is probably due to this genu varus."

A January 2004 private treatment note shows palpable ridges of both knees medially and laterally on the right knee.  The Veteran had good range of motion, with no joint laxity in varus and valgus.  

A March 2005 private treatment note shows that the Veteran reported pain in his knees, left "a lot worse than the right."  X-rays showed progressing osteoarthritic changes in both knees much worse on the left than the right."  The physician noted that the "right knee is certainly far less involved than the left but there does appear possibly evidence of osteochondritis dissecans defect and flattening of the femoral condyle medially."  

A November 2005 private orthopaedic consultation note shows that the Veteran reported that his right knee pain was tolerable, but the left knee pain was unbearable.  On examination, the Veteran walked with a slight limp and both knees lacked 5 degrees from full extension and both knees flexed to 127 degrees.  The right tibia had an apparent varus bow of 15 degrees.  Both knees had significant varus deformities.  The Veteran had "excellent strength and no instability, what so ever."  There was a moderate effusion of the left knee and a trace effusion of the right knee.  X-rays of the right knee showed an overall joint alignment of 2 degrees of varus, six millimeters of medial compartment cartilage, and 9 millimeters of lateral compartment cartilage.  The patellofemoral articulation had spur formation and sclerotic bone with some loss of joint space laterally.  The impression was advanced osteoarthritis left knee, early osteoarthritis, right knee, both side with varus deformities.  

In June 2006, the Veteran underwent a left total knee replacement.  

In April 2008, the Veteran was afforded a VA examination.  The Veteran reported that he used no assistive aids for walking.  He indicated that he could stand for a maximum of 1-2 hours and that he could walk for a maximum of a half a mile.  The Veteran reported the following joint symptoms: deformity, giving way, instability, pain, stiffness, swelling, tenderness, and weakness.  The Veteran also reported occasional episodes of dislocation or subluxation, rare locking episodes, and repeated effusion.  The Veteran reported severe flare-ups of both knees every two to three months consisting of pain so severe that he can barely walk.  

On examination, the Veteran's gait was noted to be limping, and there was evidence of abnormal weight bearing on the right due to increased wear on the outside edge of the heel.  There was objective evidence of bony joint enlargement, crepitus, heat, tenderness, clicks or snaps, and grinding.  There was no objective evidence of instability, patellar abnormality, meniscus abnormality, or joint ankylosis.  Range of motion testing revealed extension from 90 to 0 degrees and flexion from 90 to 130 degrees.  There was no additional limitation of motion on repetitive use and no weakness, fatigue, lack of endurance, or incoordination with repeated movements.  The examiner indicated that when standing normally, the right leg appeared approximately 15 degrees externally rotated.  

The examiner diagnosed the Veteran with moderate to severe degenerative joint disease of the right knee and indicated that the condition had significant occupational effects due to decreased mobility and pain.  The examiner noted that the Veteran works as a teacher, suffers pain when he has to be up on his feet instructing, and has to sit and take breaks, which "at times [is] not ideal for teaching purposes."  The examiner also indicated that the Veteran's knee condition prevents exercise, sports, and recreation; has moderate effects on chores, shopping, traveling, bathing, dressing, toileting, and grooming; and has no effects on feeding.  

The Veteran underwent a VA examination in August 2009.  The Veteran reported severe right knee pain that he described as constant and 8-9/10 on a pain scale.  He indicated that the pain is worse with certain activities and that he cannot run, carry heavy weight, or crawl around with his granddaughter.  The Veteran reported that he uses a cane when the pain is "really bad" and that he wears a brace "only when pain is super severe."  The Veteran indicated that he is bow-legged and wondered if the left total knee replacement "shifted things and put more pressure on the right bow leg."  The Veteran reported the following joint symptoms: giving way, instability, pain, weakness, incoordination, decreased speed of joint motion, rare effusions, swelling, and severe daily flare-ups of pain precipitated by any activity like standing, prolonged walking, kneeling, or bending.  The Veteran denied the following joint symptoms: deformity, stiffness, episodes of dislocation or subluxation, and locking episodes.  The Veteran indicated that he can only stand for 10 to 15 minutes and that as a school teacher, he will lean on a chair or table if he has to stand.  He also reported that he can walk for less than a quarter of a mile and that he occasionally uses a cane.  

On examination, the Veteran's gait was antalgic, and there was evidence of abnormal weight bearing consisting of an abnormal shoe wear pattern of the right shoe.  There was evidence of bony joint enlargement, crepitus, edema, and a patellar abnormality of abnormal tracking.  There was no evidence of a mass behind the knee, clicks or snaps, grinding, instability, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  Range of motion testing revealed right knee flexion to 125 degrees and right knee extension to 0 degrees, with objective evidence of pain with active motion.  There was objective evidence of pian following repetitive motion.  After three repetitions of range of motion, right knee flexion was decreased to 120 degrees.  There was no evidence of joint ankylosis.  The examiner noted that the Veteran had genu varum, right greater than left since the left was partially corrected with a total knee replacement.  The examiner also noted that the right knee angles 15 degrees and the left angles five degrees.  X-rays showed mild irregularity of the articulating surface of the medial femoral condyle of the knee.  

The Veteran indicated that he was a fulltime teacher and that he had lost no time from work during the last twelve month period.  The examiner reported that there were significant occupational effects of the Veteran's knee disabilities due to decreased mobility and pain.  The examiner noted that the Veteran has to stand and walk around as a computer teacher and that he will try to prop up on student's desks or tables.  The examiner also noted that the Veteran uses summer and breaks to recover and get his treatments.   The examiner indicated that the Veteran's knee condition prevents sports; has severe effects on shopping, exercise, and recreation; has moderate effects on chores, traveling, and driving; has mild effects on bathing, toileting, and grooming; and has no effects on feeding.  

A February 2010 VA treatment note shows that the Veteran reported chronic right knee pain.  On examination, the Veteran's station and gait were normal and there were no joint deformities.   A March 2010 MRI of the right knee showed moderate degenerative disease of the right knee predominantly involving medial compartment associated with mild joint effusion and mild tendinosis of proximal patellar tendon.  Menisci, cruciate, and collateral ligaments were intact.  A March 2010 VA treatment note shows that the Veteran was prescribed a knee brace.

In June 2011, the Veteran underwent a total right knee replacement.  

The Veteran was afforded a VA examination in August 2011.    The Veteran reported that he got to the point where he could no longer tolerate his right knee pain because "he felt like he couldn't do his job as a union rep, e.g. carrying tables, setting up new-employee picnic, etc."  He stated that the pain as the reason he requested that his right knee be replaced.  The Veteran reported that compared to his left knee total knee replacement, the recent right total knee replacement feels much tighter.  He also reported that his surgeon is satisfied with his healing and that his physical therapist thinks that he is doing well.  The Veteran indicated that he felt like his right knee got worse after the left total knee replacement because the left total knee replacement straightened his bowed leg on the left which led to gait alterations due to differences in the two legs.  He also reported that after his left total knee replacement in 2006, he had no further episodes of the leg giving out.  He indicated that because of his past history of falling due to his left leg, he was fearful that his right knee might give out, but his right knee was not giving out; the left knee was the issue.  When asked about stability of his right knee prior to his total knee replacement, the Veteran indicated that he was compensating for pain and that he would stabilize by leaning against objects because of pain and, at times, weakness.  The examiner indicated that the Veteran's right knee "had not given out or otherwise actually given evidence of mechanical instability."  The Veteran also indicated that his right knee pain had improved since his operation and that he had taken any pain medicine in about two weeks.  

On examination, the Veteran had 115 degrees of flexion, with objective evidence of pain at 100 degrees, and normal extension, with no objective evidence of painful motion on extension.  There was no additional limitation of range of motion after repetitive-use testing, but there was additional functional impairment due to pain on movement.  There was no tenderness or pain to palpation of the joint line or soft tissues of the right knee.  Muscle strength testing showed 4/5 with right knee flexion and 5/5 with right knee extension.  The anterior instability and posterior instability tests were normal, and the medial-lateral instability test was 1+.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had some swelling/tightness due to his right total knee replacement, but that it was "too early to call it residuals as he is still healing from surgery."  The examiner reported that the Veteran's right knee was warmer than the left on palpation.  The examiner also noted that the medial-lateral 30 degree joint laxity exam showed 2 mm deviation on the left and about 1mm on the right.  Regarding the 4/5 right quad strength, the examiner indicated that the Veteran was "still early in the recovery process after his TKR.  It is too early to know if this finding is temporary or permanent."  The examiner indicated that an inspection of the Veteran's bilateral legs "reveals that his previously described bow-leg problem has been corrected."  The Veteran did not use any assistive devices for ambulation, although the examiner noted that the Veteran used a cane on a regular, but not constant, basis prior to his right knee surgery.  Regarding functional impact, the examiner indicated that the Veteran's knee condition impacted his ability to work and that "[d]uring this post-operative period he is working part time due to the surgery."  

The examiner summarized his findings of the right knee status-post total knee replacement as follows: no recurrent subluxation, slight instability, moderate pain on motion, slight weakness, no excess fatigability, and no incoordination.  The examiner also indicated that although he was not able to examine the right knee in its pre-total knee replacement state, he assessed the right knee based on the objective portion of reviewed office notes and imaging.  He indicated that there was no objective evidence of recurrent subluxation, instability, weakness, excess fatigability, or incoordination.  He indicated that he was unable to accurately assess pain on motion because although pain was mentioned in the 2009 C&P examination, the pain was not further characterized.  

Finally, the examiner offered an opinion as to whether a severe disability of the Veteran's right knee was shown at any time during the course of the Veteran's appeal, i.e. from August 2001 to the present.  The examiner indicated that the "Veteran's statements as competent lay evidence have been given full consideration" and that he had "reviewed the entirety of his C-file, including his lay evidence/statements."  The examiner stated that "[t]here is no doubt [the Veteran] has been having symptoms for some time and has had to adjust the way he works to compensate for his right knee condition.  The examiner also noted that there is a history of flares that have make it very hard for the Veteran to walk.  The examiner opined that "[t]here is no competent medical evidence in C-file of severe disability of the Veteran's right knee from August 2001 until June 6, 2011 when an operative report shows a right TKR was done."  The examiner explained that the symptoms reported by the Veteran do not give an indication that severe disability was caused by his right knee, other than in C&P exams and that histories taken in clinical settings do not indicate severe disability.  The examiner indicated that orthopedic specialist exams done for clinical evaluation demonstrate good stability and strength in the right knee when examined and that the assessment portion of the notes do not describe severe disability.  The examiner also noted that the clinical plans do not address severe disability, except for one recent off-work note for post-op recovery to start on June 6, 2011.  The examiner specifically noted that the surgeon allowed the Veteran to continue working for almost another month before the right total knee replacement.  The examiner indicated that there is no documentation of other time off work, recommendations, or notes that the Veteran should change his occupational activities because of the right knee.  The examiner also noted that imaging studies show moderate degenerative joint disease of the right knee and that right knee ligaments and menisci were intact, which indicates structural stability.  The examiner concluded that "[b]ased on a review of the available competent lay and medical evidence above...the weight of the evidence as a whole shows that the Veteran did not have severe disability until 6/6/2011."  The examiner also explained that his "rationale is that the content of the consistent medical evidence of record in the clinical setting, given over a long period of time, provides a more accurate objective assessment of the condition of the claimant's right knee as compared to other evidence."  

Regarding functional impairment, the examiner indicated that the Veteran "likely experienced moderate to severe loss of function due to pain during flare-ups and/or with repeated use, prior to his TKR."  Regarding the Veteran's lay statements, the examiner indicated that the Veteran seems competent to describe severe pain in his right knee before the total knee replacement and that the Veteran "had a lot of right knee pain that required him to make adaptations in order to function in his job."  However, the examiner also indicated that the Veteran's "lay concept of instability of the right knee is that he has to shift his weight, lean against objects, etc., to keep his body weight off of the left leg to prevent or reduce pain in the knee."  When asked about a past history of holding onto rails while going on stairs, the Veteran stated "that his knee was not actually giving out, but he had pain with stair walking, had a history of falling prior to his left TKR, and feared his right knee might also give out, so he held onto rails."  However, the examiner reported that "the lay evidence of instability of the right knee joint he offers is not the same as what we use for medical evidence...from a medical evidence standpoint, his ortho exams were without significant instability...and his 2010 MRI (before the TKR) showed normal menisci and ligaments (the knee components involved in structural stability)."  

A July 2012 VA treatment note shows an assessment of bilateral chronic knee pain status-post bilateral total knee replacement-stable.  The Veteran had no musculoskeletal complaints.

The Veteran underwent a VA examination in September 2012.  The Veteran reported that he still gets swelling in his right knee and that he has right knee pain daily with weight bearing.  He indicated that the pain since surgery is less intense.  The Veteran reported that he had a needle aspiration about three to four weeks ago to get some fluid out of the right knee.  He also indicated that he has some pain that radiates up the right inner thigh from the knee which was not there prior to surgery.  The Veteran reported no flares of pain and that he had some post operation tightness that was improved with physical therapy.  The Veteran did not use any assistive devices.  

On examination, the Veteran had flexion to 135 degrees, with no objective evidence of painful motion, and normal extension, with no objective evidence of painful motion.  There was no additional limitation of range of motion after repetitive-use testing.  The examiner indicated that the Veteran had additional functional loss due to a small fluid wave indicating mild effusion.  There was no tenderness or pain to palpation.  Muscle strength and joint stability tests were normal, and there was no evidence of recurrent patellar subluxation or dislocation.  The examiner indicated that the severity of the Veteran's residuals after total knee joint replacement was "intermediate degrees of residual weakness, pain, or limitation of motion."  The examiner indicated that the Veteran's right knee condition impacted his ability to work due to right knee pain.   

An April 2013 VA treatment note shows that the Veteran reported that he was "doing fine" and that "he isn't having any problems."  He reported a pain level of 0-3.  

A June 2014 VA primary care note shows that the Veteran reported no pain and no joint symptoms.  

The Veteran underwent a VA examination in October 2014.  The Veteran reported that his right knee always hurts and that he has had fluid drained off his right knee.  He indicated that he feels like his right knee is going to give way.  The Veteran reported that he does not take medication for his right knee, and he denied therapy or assistive devices.  He indicated that even though he feels like he walks with a limp, he does not feel as if his range of motion is impaired.  The Veteran reported no flare-ups.

On examination, the Veteran had flexion to 120 degrees, with no objective evidence of painful motion, and normal extension, with no objective evidence of painful motion.  The examiner indicated that 120 degrees was normal range of motion for the Veteran's age and body habitus.  There was no additional limitation of range of motion following repetitive-use testing, and the Veteran had no functional loss and/or functional impairment.  There was no tenderness or pain to palpation.  Muscle strength and joint stability tests were normal, and there was no evidence of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran's residuals following total knee replacement were "Per Veteran report, pain and swelling."  The examiner indicated that the Veteran's knee condition impacts his ability to work because when he stands or has to walk for long periods of time at work the pain gets intense and at some point he has to sit down.  The examiner opined that "although the Veteran complains of pain, there is no loss of function as a result of the reported symptom."  The examiner indicated that the Veteran did not have loss of function, loss of strength, or fatigability during the examination and that he is able to perform normal working movements of his knees with great strength and coordination.  

The Veteran underwent a VA examination in June 2015.  He reported constant right knee pain and swelling.  He also reported no current treatment for his right knee.  The Veteran reported flare-ups of right knee pain about two to three times a year with a duration of two to three days during which he has difficulty walking.  He indicated that he is limited in standing to about 30 minutes, that walking is limited to about 30 minutes, and that he has to avoid prolonged sitting.  

On examination, the Veteran had flexion of 0 to 125 degrees and extension of 125 to 0 degrees.  Pain was noted on flexion, but it did not result in or cause additional functional loss.  There was no additional functional loss or range of motion after three repetitions of range of motion testing.  There was no evidence of localized tenderness, pain on palpation, pain on weight bearing, or crepitus.  The examiner indicated that pain significantly limits functional ability during flare-ups.  The examiner also indicated that swelling and interference with standing are additional contributing factors of the Veteran's right knee disability.  Muscle strength testing was normal, and there was no evidence of recurrent subluxation or lateral instability.  Mild edema was noted above the patella.  The examiner indicated that the Veteran had chronic residuals consisting of severe painful motion or weakness after his right total knee replacement.  The Veteran had five scars on his right knee measuring 16 cm x 0.5 cm, 1 cm x 0.5 cm, 2 cm x 0.5 cm, 1.5 cm x 1 cm, and 1 cm x 0.8 cm.  The Veteran did not use any assistive devices.  The examiner indicated that the Veteran's knee condition impacts his ability to work due to limitations on walking, standing, and sitting.  

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Finally, Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).


Right Knee Disability Prior to June 6, 2011

Prior to June 6, 2011, the Veteran was assigned a 10 percent rating under Diagnostic Code 5010-5260 for degenerative joint disease with limitation of motion.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, on the basis of limitation of motion as per the diagnostic codes for the specific joint.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  

A higher rating under Diagnostic Codes 5260 or 5261 is not warranted because the evidence does not show a sufficient limitation of range of motion for compensation.  The flexion of the Veteran's knee has measured, at worst, as 125 degrees, with pain at 120 degrees.  Extension has consistently been measured at 0 degrees (normal), except during a December 2005 private orthopaedic consultation where extension was limited to five degrees.  Thus, the evidence shows the Veteran's greatest limitation of range of motion prior to June 6, 2011, was 5 to 120 degrees, even considering additional limitation of motion due to pain and repetitive motion.  In essence, neither limitation of flexion nor extension was compensable pursuant to Diagnostic Code 5260 or 5261 at any time prior to June 6, 2011.

However, the Board notes that the Veteran's right knee disability has been characterized by such symptoms as crepitus, palpable ridges, effusion, swelling, locking, grinding, and pain.  As early as February 2003, VA treatment records documented crepitus.  A November 2005 private treatment record noted the presence of effusion into the right knee joint.  The Veteran complained of episodes of locking during the April 2008 VA examination.  Moreover, the April 2008 examiner noted objective evidence of bony joint enlargement, crepitus, heat, tenderness, clicks or snaps, and grinding, and the August 2009 VA examiner similarly noted bony joint enlargement, crepitus, edema, and a patellar abnormality of abnormal tracking.  A March 2010 MRI of the right knee showed moderate degenerative disease of the right knee predominantly involving medial compartment associated with mild joint effusion and mild tendinosis of proximal patellar tendon.  The Veteran has consistently described his right knee pain as "bone on bone."  

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the evidence is in equipoise on the question of whether manifestations of the Veteran's right knee disability more closely approximates dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion so that the criteria for the 20 percent rating under DC 5258 are met.  

In this case, the Veteran's left knee disability has been manifested by frequent symptoms of joint pain, effusion, and swelling, with evidence of clicking, popping, crepitus, and limited and painful range of motion, which the Board finds more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5258.  Moreover, multiple VA examiners found that the Veteran's right knee disability had significant effects on his occupational functioning due to pain and limitation of motion.

The above evidence, including the Veteran's competent lay statements, reflects that limitation of motion and functional impairment due to pain cause the Veteran reduced ability to use his right knee.  Thus, with resolution of reasonable doubt in the Veteran's favor, the Veteran's right knee disability more closely approximates dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion so that the criteria for the 20 percent rating under DC 5258 are met.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

DC 5259 provides for only a 10 percent rating for the same (but lesser) symptoms, so rating under that diagnostic code would be less beneficial to the Veteran.

However, the Board finds that the Veteran may not be assigned separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258.  The Veteran's knee disability has been manifested by joint locking and swelling, painful motion, effusion, grinding, and degenerative arthritis.  Both diagnostic codes overlap in ratings based on pain, grinding, crepitus, and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  

As noted above, the Veteran is currently in receipt of a 10 percent rating (the highest available rating in this case) under Diagnostic Code 5003 (via DC 5010) for degenerative arthritis with painful motion; however, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

While the Veteran's knee disability has not been manifested by dislocation of the semilunar cartilage (meniscus), the knee disability has been manifested by symptoms of joint pain, effusion, and locking, which the Board finds more closely approximates the criteria for a 20 percent rating under Diagnostic Code 5258.  Consequently, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted as use of Diagnostic Code 5258 is more favorable.  As noted above, in any case involving knee pain or locking, separate ratings may not be assigned under Diagnostic Codes 5003 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting a higher rating of 20 percent under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5003 will be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's knee disabilities with respect to limitation of motion increase from 10 percent to 20 percent as a result of this decision.

Accordingly, the Board will assign a 20 percent rating for the right knee under DC 5258 from July 29, 2002 (date of claim) to June 6, 2011.  This rating is in addition to the separate 20 percent rating for instability under DC 5257.  The Board notes that these ratings address separate symptoms, so they do not violate the prohibition on pyramiding.   

As noted above, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  In this case, a higher rating based on these grounds is not warranted.  The grant of a 20 percent rating under DC 5258 contemplates the entirety of the Veteran's symptoms, including the Veteran's subjective reports of pain, weakness, and fatigability.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  Moreover, as discussed above, the Veteran has had full extension and no significant limitation of flexion, even on repetition, and the Veteran maintains full muscle strength and muscle tone.  See 38 C.F.R. 4.40 (2014).

Prior to June 6, 2011, the Veteran was also assigned a separate 20 percent disability rating for moderate right knee instability under Diagnostic Code 5257.  The Veteran contends that his right knee instability is severe and should be rated accordingly.  

Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The Board also notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are inapplicable to ratings under DC 5257 because that 
Code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

After careful review of the evidentiary record, the Board concludes that an evaluation in excess of 20 percent is not warranted under the diagnostic code for instability of the right knee prior to June 6, 2011.  

As noted above, a 30 percent rating under the appropriate Diagnostic Code requires severe instability or subluxation of the Veteran's knee.  38 C.F.R. § 4.71(a), DC 5257.  While, as explained previously, the term "severe" is not quantified by the regulation, it is within the VA's responsibility to determine the application of such levels of disability.  See 38 C.F.R. § 4.6.  As such, the Board notes that a 30 percent rating, or severe instability, is the maximum rating award under the code for this disability, and represents that highest relative level of disability contemplated under this diagnostic code.  Therefore, due consideration must be made as to the relative severity such a rating contemplates with regards to the Veteran's right knee instability.  The Board finds that such severity is not demonstrated by the evidence of record.  

In this regard, a January 2004 private treatment record shows no joint laxity, and a November 2005 private orthopaedic consultation note specifically indicates that the Veteran had "excellent strength and no instability, what so ever."  Additionally, although the Veteran reported instability and giving way on VA examinations in April 2008 and August 2009, there was no objective evidence of instability on either examination.  Further, a March 2010 MRI of the right knee showed that the menisci, cruciate, and collateral ligaments were intact.  The Board finds that the August 2011 VA opinion is highly probative to the issue at hand.  The August 2011 examiner reviewed the claims file and fully considered the Veteran's lay statements regarding instability before opining that the Veteran's right knee did not exhibit significant instability prior to his June 2011 total knee replacement.  

The Board does acknowledge that the Veteran has continuously reported that his right knee condition has progressively worsened, to include not being able to stand for long periods of time, lift heavy objects, and walk for long distances.  Indeed, in June 2011, the Veteran underwent surgery to replace his right knee joint.  However, such symptoms as pain, tenderness, grinding, swelling, and restricted movement are contemplated by the totality of the Veteran's service-connected right knee condition and assigned separate disability ratings also discussed herein.  They are therefore not applicable to an evaluation under Diagnostic Code 5257.  38 C.F.R. § 4.71(a).  Thus, while the Board notes the Veteran's contention that his overall knee condition prior to June 6, 2011, was "severe," the Board finds that the Veteran's right knee instability has been, at most, moderate, at all times prior to June 6, 2011.  

Diagnostic Code 5263 provides for a 10 percent rating for genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  Here, a genu varus deformity was noted in a February 2003 VA treatment record, and it was subsequently documented throughout the appeal.  A May 2003 VA radiologic consultation report shows that the length of the Veteran's legs from hip to ankle joint on the right side was 4 mm longer due to the presence of genu varus deformity. A November 2005 private treatment record shows that the right tibia had an apparent varus bow of 15 degrees, and both knees had significant varus deformities.  On VA examination in April 2008, the Veteran's gait was noted to be limping, and there was evidence of abnormal weight bearing on the right due to increased wear on the outside edge of the heel.  The examiner indicated that when standing normally, the right leg appeared approximately 15 degrees externally rotated.  On VA examination in August 2009, the Veteran's gait was antalgic, and there was evidence of abnormal weight bearing consisting of an abnormal shoe wear pattern of the right shoe.  The examiner noted that the Veteran had genu varum, right greater than left since the left was partially corrected with a total knee replacement.  The examiner also noted that the right knee angles 15 degrees and the left angles five degrees.

The objective medical evidence of record is reflective of weakness and a constant feeling of giving way of the right knee.  In addition, the Board finds that the April 2008 and August 2009 VA examiners' findings of abnormal weight bearing may evidence insecurity in weight-bearing.  Moreover, the Veteran reported use of a cane.  Therefore, separate consideration under Diagnostic Code 5263 is warranted and appropriate.  In light of the foregoing, the Board finds that prior to June 6, 2011, a separate 10 percent disability rating is warranted for the right knee under Diagnostic Code 5263.

As noted above, the Veteran's right knee was assigned a separate 20 percent rating for slight instability prior to June 6, 2011.  In assigning a rating under DC 5263, the 
Board finds that 38 C.F.R. § 4.14, which notes that the evaluation of the same manifestations under various diagnoses is to be avoided, is not violated, as this is an entirely different manifestation than the degenerative disease described above.  Accordingly, a separate 10 percent rating, prior to June 6, 2011, for a genu varum deformity of the right knee is appropriate. 

The Board has also considered whether evaluation under another diagnostic code is appropriate prior to June 6, 2011.  No rating is warranted for knee ankylosis under Diagnostic Code 5256 as there has been no finding of knee ankylosis.  The evidence clearly shows that the Veteran retains significant range of motion in his knee.

Similarly, as there is no evidence indicating an impairment of the tibia or fibula, no rating for malunion of tibia and fibula under Diagnostic Code 5262 is warranted.  

Right Knee Disability Since August 1, 2012

From August 1, 2012 to May 21, 2015, the Veteran was assigned a 30 percent rating for his left knee under Diagnostic Code 5055, which provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).

Prior to October 23, 2014, the evidence does not show that the Veteran experienced chronic right knee residuals consisting of severe painful motion or weakness.  While the Veteran continued to complain of right knee pain and swelling subsequent to his 2011 right knee replacement, the preponderance of the evidence does not show that it was severe in nature or degree.  In this regard, the Veteran had no joint complaints during a July 2012 VA primary care visit, and his right knee disability, status-post total knee replacement was noted as being stable.  On examination in September 2012, the Veteran reported pain in his right knee, but indicated that it was less intense since surgery, and the VA examiner indicated that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.  An April 2013 VA treatment note shows that the Veteran reported that he was "doing fine," and he reported minimal pain.  Finally, a June 2014 VA primary care note shows that the Veteran reported no pain and no joint symptoms.  

The Board finds that these complaints and objective findings are not commensurate with severe painful motion or weakness as contemplated by the next-higher 60 percent rating.  Accordingly, the Board finds that, prior to October 23, 2014, a 60 percent rating is not warranted under Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).

For ratings below 60 percent, Diagnostic Code 5055 states that residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  In this case, however, the medical findings fall short of what is required for the assignment a 40 percent or 50 percent rating or higher under Diagnostic Codes 5256, 5261, or 5262.  Accordingly, rating by analogy under these Diagnostic Codes does not provide a higher disability rating for the Veteran.  

First, the evidence does not show that the Veteran's left knee was ankylosed.  He had significant range of motion on examination in September 2012.

In addition, the evidence does not show that the Veteran experienced nonunion of the tibia and fibula with loose motion requiring a brace.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Code 5262.  

On examination in September 2012, the Veteran had flexion to 135 degrees, with no objective evidence of painful motion, and normal extension, with no objective evidence of painful motion.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Codes 5260 or 5261, as extension was not limited to 30 degrees at any time.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

However, since October 23, 2014, the Board finds that the Veteran's right knee disability has been manifested by subjective reports of constant pain, swelling, and instability, and objective evidence of limited range of motion that most nearly approximates right knee residuals consisting of severe painful motion or weakness.  In this regard, an October 2014 VA examination report shows that the Veteran reported constant pain and weakness in his right knee.  The VA examiner did not indicate the severity of the Veteran's residuals following knee replacement surgery, but did note pain and swelling.   Additionally, in lay statements submitted in November 2014, the Veteran's wife and co-worker reported that the Veteran was in constant pain.  

Resolving reasonable doubt in favor of the Veteran, the above evidence, including the competent lay statements of the Veteran and others, reflect that, since October 23, 2014, weakness, pain, and swelling cause the Veteran significantly reduced ability to use knee.  This evidence thus reflects that the Veteran's symptoms more nearly approximate severe right knee residuals that warrant a 60 percent rating under DC 5055.  See 38 C.F.R. §§ 4.10, 4.40, 4.45;  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regarding a higher rating since October 23, 2014, the Board notes that the Veteran is receiving the maximum rating for his right knee status post total knee replacement.  The only rating in excess of 60 percent under diagnostic code 5055 is the assignment of a temporary 100 percent rating following the surgery, which the Veteran received between 2011 and 2012.  There is simply no other basis upon which a higher schedular rating can be granted under diagnostic code 5055.

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board also considered the possibility of awarding separate disability evaluations under other potentially applicable Diagnostic Codes, for instance, based on the presence of limitation of motion or right knee instability.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The amputation rule, however, set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Codes 5162, 5163, and 5164 for an amputation of the thigh at the middle or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.

Thus, assuming arguendo, that the hypothetical elective level of the amputation is above the knee joint, a 60 percent combined rating would be the maximum assignable under the "amputation rule" set forth in 38 C.F.R. § 4.68 and Codes 5161, 5162-5164, since the prosthetic right knee joint does not involve the upper third of the right thigh.  In other words, the 60 percent rating currently in effect for post-operative residuals of a total right knee replacement is the maximum assignable irrespective of the intensity of disability at the elective level, middle and lower third of the right thigh.

Therefore, as a matter of law, entitlement to an evaluation in excess of 60 percent for post-operative residuals of a total right knee replacement since October 23, 2014 is not assignable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated as a consequence of the absence of legal merit or lack of entitlement under the law).

The Board also notes the Veteran's contention that a 60 percent rating under Diagnostic Code 5055 should have been assigned effective August 6, 2009, because the August 2009 and May 2015 examinations, upon which the AOJ based the 60 percent rating, had "identical" findings.  See June 2015 Statement in Support of Claim.  However Diagnostic Code 5055 rates residuals of a prosthetic replacement of a knee joint.  Thus, the earliest date that a rating under Diagnostic Code 5055, would be appropriate is the date of the Veteran's total knee replacement, which,
as noted above, was in June 2011.  The Veteran has been rated under Diagnostic Code 5055 since the date of his total knee replacement.  Accordingly, the Board must reject this argument.  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 20 percent disability rating for dislocated semilunar cartilage, a 20 percent disability rating for instability, and a 10 percent rating for genu recurvatum prior to June 6, 2011; a 30 percent disability rating for intermediate residuals of a total knee replacement from June 6, 2011, to October 22, 2014; and a 60 percent disability rating for severe residuals of a total knee replacement since October 23, 2014.  See 38 C.F.R. § 4.7 (2014).  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

B. Hip Disabilities

The Veteran contends that higher initial ratings are warranted for his right hip condition, which is currently rated as 10 percent disabling under C.F.R. § 4.71a, Diagnostic Code 5019-5252 for painful or limited motion of a joint, and as noncompensable under Diagnostic Code 5019-5253 for limitation of internal rotation.  

An October 2008 private treatment record shows that the Veteran reported increasing lateral thigh pain which radiates up from the lateral aspect of the knee up the lateral thigh into the lateral hip area over the past three to four months.  The Veteran denied numbness or weakness, lower back pain, posterior hip pain, or pain radiating below the knee.  Examination of the right hip demonstrated a full, nontender range of motion, and the trochanterioc bursa was nontender.  The impression was right iliotibial band syndrome with probable underlying greater trochanteric bursitis.  

The Veteran was afforded a VA examination in August 2009.  The Veteran reported that he started having hip pain in early 2008.  He indicated that the pain became progressively worse and that it was currently "as bad as the right knee, severe daily, runs outside of the thigh hip to knee and it hurts extremely bad."  

On examination, there was objective evidence of tenderness and pain at rest.  Range of motion testing revealed right flexion of 0 to 105 degrees, right extension of 90 to 0 degrees, right abduction of 0 to 50 degrees, with objective evidence of pain with active motion.  The Veteran was able to cross his right leg over his left, and he could toe out greater than 15 degrees.  There was objective evidence of pain after repetitive motion, but no additional limitation of range of motion.  X-rays of the hip were normal.  The examiner indicated that the Veteran's right hip condition had significant occupational effects. 

In a March 2011 statement, the Veteran reported "fits of extreme pain in [his] right hip that will not subside."  He also indicated that due to the combined effect of his right knee and right hip conditions, his limp is more pronounced.  

The Veteran underwent a VA examination in March 2013.  The Veteran reported pain in the right lateral hip when walking moderate distances or with prolonged standing.  He described the pain as sharp and heavy and of an intensity of 8/10.  He indicated that the pain persists until he sits down.  The Veteran reported that he no longer sees a doctor for his hip pain.  He also reported no flare-ups. 

On examination, right hip flexion ended at 125 degrees or greater with no objective evidence of painful motion.  Extension ended at greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran had no additional limitation of range of motion in the hip or thigh after repetitive-use testing, and there was no functional loss or functional impairment.  There was no localized tenderness or pain to palpation, and muscle strength testing was normal.  There was no ankylosis of the hip joint, no malunion or nonunion of the femur, no flail hip joint, and no leg length discrepancy.  

The Veteran was afforded a VA examination in October 2014.  The examiner indicated that the Veteran did not currently have a hip or thigh condition.  The Veteran reported hip pain that intensified with standing.  On examination, right hip flexion ended at 105 degrees, with no evidence of painful motion. Right hip extension ended at greater than 5 degrees with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees, adduction was no limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  After repetitive motion, right hip flexion ended at 110 degrees, which the examiner indicated was normal for the Veteran's age and body habitus.  There was no functional loss or functional impairment. There was no localized tenderness or pain to palpation, and muscle strength testing was normal.  There was no ankylosis of the hip joint, no malunion or nonunion of the femur, no flail hip joint, and no leg length discrepancy.  The examiner concluded that "although the Veteran complains of pain, there is no loss of function as a result of the reported symptom....He is able to perform normal working movements of his right hip and with great strength and coordination."

The October 2014 examiner also evaluated the Veteran for any possible muscle injuries.  The Veteran reported that he felt like the numbing pack that was placed on his groin during his right total knee replacement surgery caused pain to his thigh muscle.  The examiner indicated that there was "absolutely no clinical [or] diagnostic proof to support" a diagnosis of a muscle injury.  The examiner also reported that the Veteran's thigh muscles were examined and measured and there was no indication of atrophy or disproportion.  On examination, the Veteran had normal strength.  The examination report was negative for a muscle injury to the anterior thigh group and pelvic girdle group 2 (GROUPS XIV AND XVII).  

The Veteran was afforded a VA examination in May 2015.  The Veteran reported severe right hip pain.  On examination, range of motion testing revealed flexion to 115 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 35 degrees.  There was objective evidence of pain on motion, but that examiner indicated that the pain did not result in or cause functional loss.  There was no evidence of pain with weight bearing and no evidence of localized tenderness or pain on palpation.  There was no evidence of crepitus.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner indicated that pain significantly limited functional ability with repeated use over a period of time but that it would be mere speculation to describe the functional loss in terms of range of motion.  Muscle strength testing was normal and there was no evidence of muscle atrophy.  The examiner opined that the Veteran's right hip condition had an impact on occupational tasks due to limitations on walking, standing, and sitting.  The examiner also opined that the Veteran's "right hip condition is not manifested by any muscular impairment. He had 5/5 motor strength on exam and has no history of muscle injuries to his right hip or to his pelvic girdle."

With respect to disabilities of the hip, 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255 set forth relevant provisions.  

Diagnostic Code 5250 evaluates ankylosis of the hip.  No VA examiner has noted ankylosis of the left hip, and VA treatment records fail to suggest the presence of ankylosis.  Therefore, this Diagnostic Code is not applicable and will not be discussed further. 

Diagnostic Code 5254 evaluates hip flail joint.  The medical record does not document a left hip flail joint.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5255 evaluates an impairment of the femur.  The medical record does not document an impairment of the left femur.  Therefore, this Diagnostic Code is not applicable and will not be discussed further.

Diagnostic Code 5252 evaluates limitation of flexion.  A 10 percent rating is assigned with flexion limited to 45 degrees and a 20 percent rating is assigned with flexion limited to 30 degrees.  

Diagnostic Code 5251 evaluates limitation of extension.  A 10 percent rating is assigned for extension limited to 5 degrees.  

Diagnostic Code 5253 evaluates an impairment of the thigh.  A 10 percent rating is assigned for limitation of rotation to 15 degrees or limitation of adduction resulting in an inability to cross legs.  A 20 percent rating is assigned for loss of abduction beyond 10 degrees.

Hip flexion is measured from 0 degrees to 125 degrees; abduction is measured from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Board finds that the evidence does not support entitlement to an evaluation of more than 10 percent for the Veteran's right hip disability for any portion of the period on appeal.  At no point was the right hip flexion limited to 30 degrees or less, even after repetitive motion testing.  At worst, the Veteran's flexion was limited to 105 degrees.  Thus, the Veteran does not even meet the 10 percent criteria of flexion limited to 45 degrees, even considering his limitations with pain and repetitive use.  Therefore, a rating in excess of 10 percent for left hip limitation of flexion is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5252.

Regarding limitation of extension, the evidence does not document compensable limitation of extension.  At the August 2009 VA examination, he had extension to 90 degrees with no additional limitation after repetitive use.  At the March 2013 and October 2014 VA examinations, he had extension greater than 5 degrees without pain.  He retained extension greater than 5 degrees after repetitive testing.  At the May 2015 VA examination, he had extension to 30 degrees with no additional limitation after repetitive use.  Thus, the Veteran does not meet the criteria for a compensable rating for limitation of extension.

Regarding an impairment of the thigh, again, the evidence does not document limitation of abduction, adduction, or rotation sufficient to merit a higher rating.  At the August 2009 VA examination, he had abduction of to 50 degrees, with objective evidence of pain with active motion.  The Veteran was able to cross his right leg over his left, and he could toe out greater than 15 degrees.  There was objective evidence of pain after repetitive motion, but no additional limitation of range of motion.  At the March 2013 VA examination, abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross his legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran had no additional limitation of range of motion in the hip or thigh after repetitive-use testing, and there was no functional loss or functional impairment.  Similar results were recorded at the October 2014 and May 2015 VA examinations.  Thus, the Veteran does not meet the criteria for a compensable rating for an impairment of the thigh.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a rating in excess of 10 percent for the Veteran's service-connected right hip disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The evidence shows that the Veteran has retained significant range of motion of the hip and thigh, with normal strength.  Further, x-rays of the Veteran's right hip have been normal, and the October 2014 VA examiner indicated that the Veteran does not have a right hip disability.  The Board recognizes that at the multiple VA examinations, the Veteran had some limited range of motion.  However, neither pain, nor repetitive use were shown to so functionally limit the Veteran's range of motion as to support the assignment of even the lowest schedular rating.  Nevertheless, the Veteran was properly assigned an initial disability rating of 10 percent in recognition of his hip pain.  A higher disability for the Veteran's right hip disability is not warranted.

The Board also notes that this issue was remanded by the Court in June 2012 based on a finding that the Board erred by not considering other relevant rating criteria for the Veteran's hip disability, specifically Diagnostic Codes 5314 and 5317, which evaluate muscle injuries.  However, as noted above, there is no evidence that the Veteran has a muscle injury involving the hip.  The October 2014 examiner specifically indicated that a muscle examination was negative for any muscle injuries, and the May 2015 examiner also opined that the Veteran has never had a muscle injury.  Accordingly, the criteria for rating muscle injuries are not applicable in this case.  

The Veteran is competent to report his symptoms and credible in his belief that his hip disability warrants a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the hip impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment of the Veteran's hip.  Thus, while the Board acknowledges the Veteran's reports of hip symptomatology, especially exacerbations of hip pain, the evidence in this case shows that the 10 percent rating assigned appropriately compensates the Veteran to the extent that he does have functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.

The Board is sympathetic to the concerns that have been voiced, and notes that the Veteran's right hip undoubtedly causes some impairment.  However, the record contains no evidence showing that his right hip disability rises to the level of assignment of a rating in excess of 10 percent.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any right hip symptoms which would merit a higher schedular rating (such as ankylosis or a hip replacement).  Rather, the right hip symptoms that have been described, mainly pain, are consistent with a 10 percent rating.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

C. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's right knee and right hip disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which the Veteran's disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his disabilities.  In fact, as discussed above, the symptomatology of the Veteran's knee and hip disabilities centers on his complaints of pain, weakness, and limited range of motion.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not contend and there is no evidence that suggests that his knee and hip disabilities render him unable to obtain or sustain gainful employment.  The evidence shows that the Veteran has maintained employment throughout the appeal period.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.


ORDER

Entitlement to a disability rating in excess of 20 percent for right knee osteochondritis, manifested by instability, prior to June 6, 2011, is denied.

Prior to June 6, 2011, entitlement to a disability rating of 20 percent for degenerative joint disease of the right knee is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Prior to June 6, 2011, entitlement to a separate 10 percent disability rating for genu recurvatum of the right knee is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for residuals of right total knee arthroplasty (exclusive of a period of an assigned temporary total rating from June 6, 2011 to July 31, 2012), prior to October 23, 2014, is denied.

Since October 23, 2014, entitlement to a disability rating of 60 percent for residuals of right total knee arthroplasty is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a disability rating in excess of 60 percent for residuals of right total knee arthroplasty, since October 23, 2014, is denied.

Entitlement to an initial disability rating in excess of 10 percent for right hip iliotibial band syndrome with greater trochanter bursitis is denied.

Entitlement to an initial compensable disability rating for limitation of internal rotation of right hip is denied.


REMAND

In June 2011, February 2013, October 2014, and April 2015 the Board remanded the Veteran's claim of entitlement to vocational rehabilitation benefits to associate with the record the Veteran's vocational rehabilitation folder.  Thereafter, the Board instructed that the RO re-adjudicate the Veteran's claim.  It now appears that the Veteran's claims file contains the requested records.  However, the record does not show that the AOJ has ever re-adjudicated the Veteran's claim or issued a Supplemental Statement of the Case on the issue of vocational rehabilitation benefits.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, a remand is warranted to fully comply with the Board's remand directives.  Moreover, since the VA decision initially denying the Veteran's VRE claim, service connection has been granted for additional disabilities and ratings have been increased for existing disabilities.  As such, re-adjudication is especially important in the Veteran's case.

Accordingly, the case is REMANDED for the following action:

Conduct any additional development deemed necessary in light of the additional evidence received since the last adjudication of the Veteran's claim in a February 2010 statement of the case, to possibly include another assessment by a vocational rehabilitation counselor (or counseling psychologist).  Then re-adjudicate the claim of entitlement to additional VR&E benefits under the provisions of 38 U.S.C.A. Chapter 31 after a declaration of rehabilitation.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


